                 Case 5:19-cv-00055-SVK Document 1 Filed 01/03/19 Page 1 of 6



 1   SEYFARTH SHAW LLP
     Alexandra V. Drury (SBN 291920)
 2   adrury@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, California 94105
     Telephone:    (415) 397-2823
 4   Facsimile:    (415) 397-8549

 5   SEYFARTH SHAW LLP
     Frederick T. Smith (to be admitted pro hac vice)
 6   fsmith@seyfarth.com
     Esther Slater McDonald (to be admitted pro hac vice)
 7   emcdonald@seyfarth.com
     1075 Peachtree Street, N.E., Suite 2500
 8   Atlanta, Georgia 30309-3958
     Telephone:     (404) 885-1500
 9   Facsimile:     (404) 892-7056
10   Attorneys for Defendant
     FIRST ADVANTAGE BACKGROUND
11   SERVICES CORP.

12

13
                                      UNITED STATES DISTRICT COURT
14
                                     NORTHERN DISTRICT OF CALIFORNIA
15

16
     NICK MILETAK,                                            DEFENDANT FIRST ADVANTAGE
17                                                            BACKGROUND SERVICES CORP.’S
                        Plaintiff,                            NOTICE OF REMOVAL
18
            v.                                                REMOVED FROM THE SUPERIOR COURT
19                                                            OF CALIFORNIA, COUNTY OF SANTA
     FIRST ADVANTAGE BACKGROUND                               CLARA
20   SERVICES CORP.,
                                                              CASE NO.
21                      Defendant.

22
            TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
23
     CALIFORNIA AND TO PLAINTIFF:
24
            PLEASE TAKE NOTICE that Defendant FIRST ADVANTAGE BACKGROUND SERVICES
25
     CORP. hereby removes the above-referenced action from the Superior Court of the State of California,
26
     County of Santa Clara, to the United States District Court for the Northern District of California
27

28


                                       DEFENDANT’S NOTICE OF REMOVAL
                 Case 5:19-cv-00055-SVK Document 1 Filed 01/03/19 Page 2 of 6



 1   pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support of this Notice of Removal, First Advantage

 2   states the following:

 3                                                BACKGROUND
 4          1.      On December 3, 2018, Plaintiff filed his Complaint and Civil Case Cover Sheet in the

 5   Superior Court for the State of California, County of Santa Clara, titled Nick Miletak v. First Advantage

 6   Background Services Corp., Case No. 18CV338732. In his Complaint, Plaintiff alleges that First

 7   Advantage twice willfully violated the California Investigative Consumer Reporting Agencies Act

 8   (“ICRAA”), Cal. Civ. Code § 1786 et seq., by furnishing background reports to his prospective

 9   employers without timely sending him copies of the reports. Plaintiff seeks actual damages or $20,000
10   in statutory damages, whichever is greater, as well as punitive damages and reasonable costs and

11   attorneys’ fees under Cal. Civ. Code § 1786.50.

12          2.      A copy of all process, pleadings, and orders served upon First Advantage are attached as

13   Exhibit A to the Declaration of Alexandra V. Drury (“Drury Declaration.”).

14                                        TIMELINESS OF REMOVAL
15          3.      The Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because it has been

16   filed within thirty days of service of the Complaint upon First Advantage. See 28 U.S.C. § 1446(b);

17   Drury Dec. ¶ 4 (stating that the Complaint was served on December 4, 2018).

18                                        DIVERSITY JURISDICTION
19          4.      This action is removable under 28 U.S.C. § 1441 because it is a civil action over which
20   the Court has diversity jurisdiction under 28 U.S.C. § 1332(a). The requirements of 28 U.S.C. § 1332(a)

21   have been met because there is complete diversity of citizenship between the parties and the amount in

22   controversy exceeds $75,000.

23          5.      Upon information and belief and according to the allegations in the Complaint, Plaintiff

24   is a citizen of the State of California. (Compl. ¶ 13.)

25          6.      For diversity purposes, “a corporation is a citizen of (1) the state under whose laws it is

26   organized or incorporated; and (2) the state of its ‘principal place of business.’” Davis v. HSBC Bank

27   Nevada, N.A., 557 F.3d 1026, 1028 (9th Cir. 2009) (citing 28 U.S.C. 1332 (c)(1)). As Plaintiff

28   implicitly acknowledges, First Advantage is not a California citizen. (Id. ¶ 14.) First Advantage is
                                                          2
                                       DEFENDANT’S NOTICE OF REMOVAL
                 Case 5:19-cv-00055-SVK Document 1 Filed 01/03/19 Page 3 of 6



 1   incorporated in Florida and has its principal place of business in Atlanta, Georgia. Attached as Exhibit

 2   B to the Drury Declaration is a copy of the California Department of State’s “Entity Detail” report on

 3   First Advantage and the associated State of Information filed by First Advantage in the office of the

 4   Secretary of State of the State of California on May 28, 2017 and reaffirmed on May 3, 2018, listing

 5   First Advantage’s state of incorporation and principal place of business.1

 6          7.       While First Advantage denies any liability as to Plaintiff's claims, the amount in

 7   controversy requirement is satisfied because “it is more likely than not” that the amount exceeds the

 8   jurisdictional minimum of $75,000. See Sanchez v. Monumental Life Ins., 102 F.3d 398, 403-04 (9th

 9   Cir. 1996) (“[T]he defendant must provide evidence establishing that it is ‘more likely than not’ that the
10   amount in controversy exceeds [the threshold] amount.”) (internal citation omitted). As explained by

11   the Ninth Circuit, “the amount-in-controversy inquiry in the removal context is not confined to the face

12   of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (finding that a court

13   may consider facts presented in the removal petition). In determining the amount in controversy, the

14   Court must consider the aggregate of general damages, special damages, punitive damages, and

15   attorneys’ fees. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (holding that claims

16   for statutory attorneys’ fees are included in amount in controversy, regardless of whether such an award

17   is discretionary or mandatory); see also Bank of Calif. Nat'l Ass'n v. Twin Harbors Lumber Co., 465

18   F.2d 489, 491 (9th Cir. 1972).

19          8.      Plaintiff seeks the greater of his alleged actual damages or statutory damages of $20,000
20   ($10,000 for each of the two alleged violations); punitive damages; and attorneys’ fees and costs.

21   (Compl. ¶¶ 38-39 & Wherefore Clause.) See also Cal. Civ. Code § 1786.50 (permitting recovery of

22   actual damages or $10,000, whichever sum is greater, punitive damages, and attorneys’ fees and costs).

23          9.      Based on these allegations, Plaintiff’s alleged actual damages, statutory damages,

24   punitive damages, and attorneys’ fees and costs for the four counts asserted in the Complaint are likely

25   to exceed $75,000.

26

27
     1
28    The report, which is available at https://businesssearch.sos.ca.gov, includes corporate filings made by
     First Advantage in the State of California that confirm the information in the report.
                                                         3
                                       DEFENDANT’S NOTICE OF REMOVAL
               Case 5:19-cv-00055-SVK Document 1 Filed 01/03/19 Page 4 of 6



 1          10.     Demands for punitive damages are appropriately considered when considering the

 2   amount in controversy. See, e.g., Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3

 3   (9th Cir. 2000) (holding that a court may consider punitive damages in determining whether the amount

 4   in controversy meets the jurisdictional minimum) (citing Davenport v. Mutual Ben. Health & Acc.

 5   Ass’n, 325 F.2d 785, 787 (9th Cir. 1963)). In cases involving background reports under the federal Fair

 6   Credit Reporting Act,2 jury awards for punitive damages are typically many times over the statutory

 7   damages. See, e.g., Saunders v. BB&T Co. of Va., 526 F.3d 142, 154 (4th Cir. 2008) (affirming $1,000

 8   statutory damages award and $80,000 punitive damages award for FCRA violations including

 9   misleading reporting); Ramirez v. Trans Union, LLC, No. 12-cv-00632-JSC, 2017 WL 3136149 (N.D.
10   Cal. June 21, 2017) (judgment awarding punitive damages of more than six times the statutory damages

11   amount); Judgment, ECF No. 80, Naill v. Lincoln Mort., LLC, No. 3:09-cv-00039-BWC (W.D. Va. Apr.

12   12, 2010) (judgment awarding $1,000 in statutory damages and $25,000 in punitive damages for a single

13   violation for failure to provide notice) (attached as Exhibit C to the Drury Declaration).

14          11.     Similarly, in consumer reporting cases without any economic loss, punitive damages

15   awards commonly are several times more than the non-economic damages award. See, e.g., Miller v.

16   Equifax Info. Servs., LLC., No. 3:11-CV-01231-BR, 2014 WL 2123560, at *1 (D. Or. May 20, 2014)

17   (remitting punitive damages award to $1,620,000 where jury awarded $180,000 in non-economic

18   damages for FCRA violations); Brim v. Midland Credit Mgmt., Inc., 795 F. Supp. 2d 1255, 1262 (N.D.

19   Ala. 2011) (affirming $100,000 non-economic damages award and $623,180 punitive damages award
20   for FCRA violation).

21          12.     Given past awards in consumer reporting cases awarding punitive damages of 6 to 80

22   times the statutory damages, it is more likely than not that Plaintiff can recover punitive damages of at

23   least 3 times ($60,000) the statutory damages he seeks. Indeed, in light of the somewhat unpredictable

24   nature of punitive damages awards, the Third Circuit has explained that “[i]f appropriately made, . . . a

25   request for punitive damages will generally satisfy the amount in controversy requirement because it

26
     2
      See, e.g., Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 889 (9th Cir. 2010) (“[T]he CCRAA ‘is
27
     substantially based on the Federal Fair Credit Reporting Act.’”) (quoting Olson v. Six Rivers Nat’l Bank,
28   111 Cal. App. 4th 1, 3 (2003)); Cunha v. IntelliCheck, LLC, 254 F. Supp. 3d 1124, 1137 (N.D. Cal.
     2017) (referring to the FCRA as ICRAA’s “federal counterpart”).
                                                         4
                                       DEFENDANT’S NOTICE OF REMOVAL
                Case 5:19-cv-00055-SVK Document 1 Filed 01/03/19 Page 5 of 6



 1   cannot be stated to a legal certainty that the value of the plaintiff’s claim is below the statutory

 2   minimum.” Huber v. Taylor, 532 F.3d 237, 244 (3d Cir. 2008) (quotation marks omitted).

 3            13.    Because this action is between citizens of different states and the amount in controversy

 4   exceeds the sum or value of $75,000, exclusive of interest and costs, this Court has original jurisdiction

 5   over this action pursuant to 28 U.S.C. § 1332(a). Accordingly, this action is removable to this Court

 6   pursuant to 28 U.S.C. § 1441(b).

 7                                                     VENUE
 8            14.    Because this action originally was brought in the Superior Court of the State of

 9   California, County of Santa Clara, the action is properly removed to the Northern District of California
10   pursuant to 28 U.S.C. §§ 1441(a) and 1446(a).

11                                      INTRADISTRICT ASSIGNMENT

12            15.    Assignment to the San Jose divisions of this Court is proper under Local Rule 3-2

13   because Plaintiff filed her Complaint in the Superior Court of the State of California, County of Santa

14   Clara.

15                                           NOTICE OF REMOVAL
16            16.    Notice of this Notice of Removal will promptly be served on Plaintiff and the Clerk of

17   the Superior Court of the State of California, County of Santa Clara.

18                                                     PRAYER

19            WHEREFORE, First Advantage prays that this civil action be removed from the Superior Court
20   of the State of California, County of Santa Clara, to the United States District Court for the Northern

21   District of California.

22

23

24

25

26

27

28
                                                          5
                                        DEFENDANT’S NOTICE OF REMOVAL
             Case 5:19-cv-00055-SVK Document 1 Filed 01/03/19 Page 6 of 6



 1   DATED: January 3, 2019                     Respectfully submitted,

 2                                              SEYFARTH SHAW LLP

 3

 4                                              By:      /s/ Alexandra V. Drury
                                                      Frederick T. Smith *
 5                                                    Esther Slater McDonald*
                                                      Alexandra V. Drury
 6
                                                      Attorneys for Defendant
 7                                                    FIRST ADVANTAGE BACKGROUND
                                                      SERVICES CORP.
 8
                                                      *to be admitted pro hac vice
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                            6
                              DEFENDANT’S NOTICE OF REMOVAL
